Title: To Benjamin Franklin from William Carmichael, 14 May 1778
From: Carmichael, William
To: Franklin, Benjamin


Boston May 14th. 1778
The return of the Nymph frigate in which Captain Coulter [Courter] came passenger gives me the honor of informing you that the Deane arrivd at Portsmouth the first of May much about which time the Two ships loaded by Mr. Ross on account of Congress got in to this Port. Mr. Simeon Deane landed a fortnight before us so that we were happy to find the whole Country rejoicing for the good news brought by that Gentleman.

They arrivd in a lucky time to counteract the crude and fallacious propositions which the British Administration had hastily sent out, and which might have operated on weak or interested minds, had not France so critically declard itself. The firmness of the Congress will appear by the inclosd paper their resolutions having been published before they receivd news from their Commissioners in Europe. The late arrival of the Cloathing occasioned an immense Expence to the public as it was under the necessity of purchasing at 2000 per Cent advance great part of the present cloathing of the Army. The Depretiation of the paper is now, I beleive Their greatest distress. However as Drs. Cooper and Gordon will write you by this opportunity I beg leave to refer you to those Gentlemen for full information. Inclosd are the prices of many articles to which others bear a proportion, and which will show you the necessity of speedily remedying this fatal depretiation. Nothing happend worth your notice on our passage from Europe but an opportunity of observing in a singular manner the Effects of oily substances on Water. Near the Western Islands we fell in with the carcase of a whale which appeard to have been some time dead: The Wind and Sea were each high, yet in the Wake of the Whale, as far as the Eye could reach, the Water was almost perfectly smooth. Perhaps it may not be amiss to add to the above a proof which we had of the adhesive force of the sucker fish; Being becalmed on the Banks near Cape Sable, One of the crew fishing for cod hookd one of these small viscous substances which happening to be on a stone which weighd more than 11 pounds brought it up along with it. Since writing the Above Mr. John Williams arrivd here in five weeks from France, to the great joy of all his worthy Family. He deliverd me your very obliging letter of the 8th of February. As it was my earnest wish and I may say my ambition to merit your confidence and Esteem, this last proof of both fills me with joy and Gratitude. I have ever thought confidence reposd in us an incitement to Virtue it is doubly so when reposd in us by wise and good Men. I immediately deliverd Mr. Hancock your letter who I am sorry to inform you is in a very languid State of health. I have remaind longer here than I intended on purpose to accompany Mr. Holker to the Southward. The difficulty and Expence of travelling is incredible. Our Army about 3 weeks ago amounted to ten thousand men. Bodies of troops are marching from all quarters to Join them. The campaighn will be open’d as soon as there is grass enough for forage. As I know you have many inquiries made about the Marquis La Fayette, I have the pleasure to inform you that he is well, highly esteem’d and belovd by all who know him. The Count Poulaski, General Conway and the Chevalier de Portail are also in high repute. The Baron de Stuben is imployd. I beg You to be so obliging as to present my respects to your Grandson Mr. Franklin, who will mention me in the proper manner to all those who do me the honor to remember. I am Honorable Sir Your much obligd and most Humble Servant
Wm. Carmichael
 
Addressed: His Excellency / Benjamin Franklin / Plenipotentiary for the Uni- / ted States of North America / at Versailles
Notation: W. Carmichael, Boston May 14. 1778.
